DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US PGPUB 2011/0052013 A1) and further in view of Sugawara (US PGPUB 2019/0370579 A1).

As per claim 1, Sasahara discloses a driver monitor (Sasahara, Fig. 1) comprising: 
a processor configured (Sasahara, Fig. 1:10) to: 
detect the orientation and the position of the face of a driver of a vehicle from each of time-series face images representing the driver's face (Sasahara, paragraph 12, discloses estimating a face pose representing at least an orientation of a face from a face image in which the face is captured in a time series manner,), the face images being obtained by a camera for capturing the driver, the camera being mounted on the vehicle (Sasahara, paragraphs 65 and 77, discloses It is based on a premise that images of the face of the driver are sequentially captured in a time series manner by a video camera installed in the vehicle and the captured face images are inputted as image frames into the face pose estimation device 10), 
update a reference direction of orientations of the driver's face, based on orientations of the driver's face respectively detected from face images obtained in a preceding predetermined period among the time-series face images, or update a reference position of the driver's face, based on positions of the driver's face respectively detected from face images obtained in the predetermined period (Sasahara, Fig. 2:S104:S106:S109, and paragraphs 68, 86, 97, and 135, discloses updating a reference position), and 
detect putting a wearable object on the driver's face or taking a wearable object off the driver's face in each of the time-series face images (Sasahara, paragraphs 11, and 131,  discloses to allow estimation of the face pose even when the predetermined face organ is occluded because of wearing of glasses), wherein 
Sasahara does not explicitly disclose (upon detection of putting on or taking off the wearable object,) the processor updates the reference direction, based on only orientations of the driver's face detected from face images obtained after the detection among the time-series face images, or updates the reference position, based on only positions of the driver's face detected from face images obtained after the detection.
Sugawara discloses upon (detection of putting on or taking off the wearable object,) the processor updates the reference direction, based on only orientations of the driver's face detected from face images obtained after the detection among the time-series face images, or updates the reference position, based on only positions of the driver's face detected from face images obtained after the detection (Sugawara, Fig. 1:103 and Fig. 13:103, and paragraphs 6, 31-32, 71-74, and 135-136, discloses  at a timing when the wearing object to the face is removed, the frequency distribution creating unit 105a may update the reference value stored in the authentication information storage unit 109 to interpolate the face information by selectively updating missing face information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasahara teachings by implementing a face information detecting unit to the system, as taught by Sugawara.
The motivation would be to improve accuracy of driving state determination, (paragraph 77), as taught by Sugawara.

As per claim 2, Sasahara in view of Sugawara further discloses the driver monitor according to claim 1, further comprising a memory (Sugawara, Fig. 13:109), wherein the processor stores, upon detection of putting on the wearable object, a first reference direction or a first reference position of the driver's face at detection of putting on the wearable object in the memory (Sugawara, Fig. 13:103:105a:109, and paragraph 135), and sets, upon subsequent detection of taking off the wearable object, the first reference direction or the first reference position stored in the memory as the reference direction or the reference position of the driver's face at detection of taking off the wearable object (Sugawara, paragraphs 135 and 136, discloses In addition, at a timing when the wearing object to the face is removed, the frequency distribution creating unit 105a may update the reference value stored in the authentication information storage unit 109 to interpolate the face information by selectively updating missing face information.).

As per claim 3, please see the analysis of claim 1.


Claim(s) 1 and 3, is/are also rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US PGPUB 2011/0052013 A1) and further in view of Yamada (US PGPUB 2020/0034603 A1).

As per claim 1, Sasahara discloses a driver monitor (Sasahara, Fig. 1) comprising: 
a processor configured (Sasahara, Fig. 1:10) to: 
detect the orientation and the position of the face of a driver of a vehicle from each of time-series face images representing the driver's face (Sasahara, paragraph 12, discloses estimating a face pose representing at least an orientation of a face from a face image in which the face is captured in a time series manner,), the face images being obtained by a camera for capturing the driver, the camera being mounted on the vehicle (Sasahara, paragraphs 65 and 77, discloses It is based on a premise that images of the face of the driver are sequentially captured in a time series manner by a video camera installed in the vehicle and the captured face images are inputted as image frames into the face pose estimation device 10), 
update a reference direction of orientations of the driver's face, based on orientations of the driver's face respectively detected from face images obtained in a preceding predetermined period among the time-series face images, or update a reference position of the driver's face, based on positions of the driver's face respectively detected from face images obtained in the predetermined period (Sasahara, Fig. 2:S104:S106:S109, and paragraphs 68, 86, 97, and 135), and 
detect putting a wearable object on the driver's face or taking a wearable object off the driver's face in each of the time-series face images (Sasahara, paragraphs 11, and 131,  discloses to allow estimation of the face pose even when the predetermined face organ is occluded because of wearing of glasses), wherein 
Sasahara does not explicitly disclose (upon detection of putting on or taking off the wearable object,) the processor updates the reference direction, based on only orientations of the driver's face detected from face images obtained after the detection among the time-series face images, or updates the reference position, based on only positions of the driver's face detected from face images obtained after the detection.
Yamada discloses upon (detection of putting on or taking off the wearable object,) the processor updates the reference direction, based on only orientations of the driver's face detected from face images obtained after the detection among the time-series face images, or updates the reference position, based on only positions of the driver's face detected from face images obtained after the detection (Yamada, Fig. 1:12:16:17, and paragraphs 36, 54-55, and also please see Fig. 8, which further elaborate on based on accessory detection updating the reference position/direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasahara teachings by implementing a facial recognition device to the system, as taught by Yamada.
The motivation would be to provide an improved facial recognition device capable of recognizing a face appropriately even in the presence of some accessory on the face (paragraph 12), as taught by Yamada.

As per claim 3, please see the analysis of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633